UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7121



KEVIN L. CHOICE,

                                            Plaintiff - Appellant,

          versus


LIEUTENANT   BROGTON, Kershaw Correctional
Institution, South Carolina Department of
Corrections; SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(CA-00-1620-0-18BD)


Submitted:   November 9, 2000          Decided:     November 15, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin L. Choice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Kevin L. Choice appeals the district court's order dismissing

without prejudice his 42 U.S.C.A. § 1983 (West Supp. 2000) com-

plaint and order denying his motion to reconsider.               The court

dismissed Choice’s complaint based on his failure to exhaust his

state and administrative remedies. Because Choice may proceed with

this   action   by   first   exhausting   his   remedies   and   thereafter

amending his complaint to provide the exhaustion information re-

quested by the court, his appeal is interlocutory and not subject

to appellate review. See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).          Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  DISMISSED




                                     2